Citation Nr: 0821871	
Decision Date: 07/02/08    Archive Date: 07/14/08	

DOCKET NO.  99-21 214	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the character of the appellant's discharge from the 
military for the period of November 1983 through November 
1988 constitutes a bar to Department of Veterans Affairs (VA) 
benefits, except health care.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military duty from November 1983 to 
November 1988.  There was no combat or overseas service.  The 
appellant was separated from this period of service as a 
result of administrative discharge based upon a series of 
disciplinary infractions, with an under other than honorable 
conditions (UOTHC) discharge characterization.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse decisions issued by 
the Atlanta, Georgia, VA Regional Office (RO).  The Board 
remanded the appeal in March 2001, and this remand action 
pointed out a series of administrative errors which had 
previously occurred at the RO.  The initial August 1989 VA 
administrative decision applied the incorrect Code of Federal 
Regulation provisions to the appellant's case, and it was not 
shown that the appellant had ever been notified of this 
adverse decision.  Following the Board's remand, these errors 
were remedied in that a new administrative decision was 
issued which applied the correct laws and regulations, the 
appellant was notified of this decision and provided an 
opportunity to respond.  The appellant was also provided 
proper VCAA notice, including notice of the governing 
regulations in his appeal.  The appellant was provided an 
opportunity for a personal hearing and testified before the 
undersigned in detail about his case in March 2008.  All 
aspects of the Board's March 2001 remand were followed by the 
RO, and the case is now ready for appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board would point out that on remand, after issuing a new 
administrative decision which found that the appellant's 
character of discharge was in fact based upon a VA regulatory 
bar as opposed to a statutory bar, a September 2007 
Supplemental Statement of the Case was issued which confirmed 
that the appellant's character of discharge barred him from 
receiving VA benefits, but which found that the appellant was 
entitled to health care benefits under Chapter 17, Title 38, 
United States Code.  That decision was correct, and results 
in a complete grant insofar as Chapter 17 Health Care 
Benefits, and need not further be addressed by the Board.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  During the appellant's sole enlistment he was punished 
under Article 15, Uniform Code of Military Justice (UCMJ) 
under Article 91 for disrespect to a superior noncommissioned 
officer, under Article 112a for drug use (marijuana), under 
Article 89 for disrespect to a superior commissioned officer, 
and he was convicted (pursuant to a guilty plea) at special 
court-martial for being absent without leave (AWOL) for a 
lengthy period of 255 days.  

3.  Although the appellant's service records reflect 
excellent performance of duty, military bearing and behavior 
up to the point he was transferred to the USS Milwaukee, the 
misconduct for which he was punished under Article 15, UCMJ, 
and tried by special court-martial collectively constituted 
willful and persistent misconduct, and this misconduct 
collectively outweighs the otherwise honest, and faithful 
service reflected in the early portion of the appellant's 
sole enlistment.  

4.  There is no evidence on file and no argument by the 
appellant that he was insane, as defined by VA, at the time 
of any of the offenses for which he was punished, and which 
constitute willful and persistent misconduct in this appeal.  

5.  The appellant applied for and was given individual 
consideration for upgrade of his discharge characterization 
by the Navy Discharge Review Board and, in November 1989, 
that Board unanimously denied upgrade of the appellant's 
discharge characterization.  




CONCLUSION OF LAW

The appellant's discharge from his sole enlistment was issued 
under dishonorable conditions and bars him from receiving VA 
benefits, except health care, based upon the period of 
service for which it was issued.  38 U.S.C.A. §§ 101(2), 
1112, 1131, 1137, 5100, 5102, 5103, 5103A 5107, 5303 (West 
2002); 38 U.S.C.A. §§ 3.12, 3.354 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

Although previous and initial VCAA notice in this case dealt 
with the appellant's underlying claims for service connection 
for disability, following the Board's March 2001 remand, the 
appellant was provided formal VCAA notice in July 2004 which 
directly addressed the procedural history of his character of 
discharge determinations with VA, and which specifically 
provided him with the governing regulations regarding 
character of discharge at 38 C.F.R. § 3.12.  He was notified 
of the evidence necessary to substantiate his claim and 
offered assistance in collecting any evidence he might 
reasonably identify.  Additionally, a review of the multiple 
written statements and evidence and sworn testimony provided 
by the appellant during the lengthy pendency of this appeal 
certainly demonstrates that the appellant has actual 
knowledge of the evidence necessary to substantiate a claim 
with respect to character of discharge.  The appellant's 
service personnel records, the record of the appellant's 
special court-martial, records of a naval investigation of 
matters aboard the USS Milwaukee, records of the Navy 
Discharge Review Board formal determination, and certain 
medical records have been collected for review.  This appears 
to include all known relevant evidence with respect to the 
appellant's character of discharge, and the evidence on file 
does not reveal nor has the appellant argued that there 
remains any additional outstanding evidence which has not 
been collected for consideration in this appeal.  The Board 
now finds that VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA disability compensation may be awarded to a "veteran" for 
any disease or injury that was incurred or aggravated during 
service, if the claimant was "discharged or released under 
conditions other than dishonorable."  38 U.S.C.A. §§ 1112, 
1131, 1137.  The definition of "veteran" in 
38 U.S.C.A. § 101(2) includes the requirement that the 
"person [have been] discharged or released [from active 
service] under conditions other than dishonorable."  The term 
"dishonorable" in 38 U.S.C.A. § 101(2) can include an under 
other than honorable conditions (UOTHC) discharge.  
38 C.F.R. § 3.12 does not limit "dishonorable conditions" to 
only those cases where a dishonorable discharge was adjudged.  

If a former service member did not die in service, pension 
and compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  

A discharge or release from service because of one of the 
offenses specified in this paragraph is considered to have 
been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d).  Benefits are not payable where the 
former service member was discharged or released for willful 
and persistent misconduct.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  Id.

Insanity for VA purposes is defined at 38 C.F.R. § 3.354(a).  
This definition has been interpreted by VA General Counsel at 
VAOPGCPREC 20-97.  

Analysis:  The objective evidence on file shows that 
following the appellant's enlistment in November 1983, his 
personnel evaluations reflected a duty performance and 
military bearing and behavior which was excellent to 
outstanding in nature.  The Board will not report in detail 
the evidence underlying this conclusion but does note that 
the appellant received high marks in virtually all areas of 
his performance, and that he participated in extra duties and 
programs which were to the benefit of the service.  

The record also shows, and was confirmed by the Navy 
Discharge Review Board in 1989, that in December 1985, the 
appellant was punished under Article 15, UCMJ, for violation 
of Article 91, disrespect in language to a superior petty 
officer.  In February 1987, he was punished under Article 15, 
UCMJ, for violation of Article 112a, for wrongful use of a 
controlled substance (marijuana).  In June 1987, the 
appellant was punished under Article 15, UCMJ, for violation 
of Article 112a, wrongful use of a controlled substance 
(marijuana), and violation of Article 89, disrespect to a 
superior commissioned officer.  

In May 1988, the appellant was convicted by special court-
martial of violation of Article 86, UCMJ, for an unauthorized 
absence (AWOL) of 255 days.  The record of trial shows that 
the appellant offered a plea of guilty to this charge in 
exchange for a favorable pretrial agreement.  The record 
includes a stipulation of fact which the appellant subscribed 
to under oath, and with the assistance of counsel, which 
clearly stated that he understood that his absence during the 
entire period was unauthorized and was unlawful in nature.  
Despite this lengthy unauthorized absence, the appellant was 
punished with 31 days' confinement and reduction to the 
lowest enlisted grade, and notably did not include a Bad 
Conduct Discharge (BCD).  

The record of trial makes it fairly clear, however, that the 
appellant expected to be treated as other individuals had 
aboard ship in that he would be punished under Article 15, 
UCMJ, for drug use, and that this would immediately be 
followed up by administrative separation which was routinely 
handled as expeditiously as possible.  Although the appellant 
left his ship without authority, it was his understanding 
that the processing of his administration separation would be 
handled within a matter of days and that this discharge 
package would be mailed to him at his home of record.  The 
record of trial makes it clear that this did not happen in 
the appellant's case, and that the appellant routinely 
contacted his ship to inquire into the processing of his 
administrative separation, and that he was informed that it 
had not been processed.  The appellant remained absent for a 
lengthy period and eventually returned to the ship where he 
was then tried by special court-martial for the lengthy 
absence.

The evidence on file, including the record of trial, raises a 
serious question about the validity of the appellant's second 
Article 15 for marijuana use in June 1987.  There is a 
considerable amount of evidence and argument on this point.  
It appears that the appellant was in fact punished under 
Article 15 a second time in March 1987, but that this 
administrative action was deleted from the appellant's 
records and subsequently again initiated in June 1987.  While 
the facts are not entirely clear, it does appear to the Board 
that the appellant's second marijuana use punishment under 
Article 15 was evidenced by urinalysis taken from him only 
20 days after his initial positive urinalysis which had 
resulted in his initial Article 15 for marijuana use in 
February 1987.  Although there is no current record of naval 
command policy on drug urinalysis screenings, it is generally 
understood that a period of time must be allowed to expire 
before subsequent drug testing because testing conducted too 
soon after a previous positive could conceivably result in a 
subsequent positive although both positives are generated 
from a single drug use.  This has been the appellant's 
argument during the pendency of he appeal with respect to his 
second Article 15 for drug use, and the Board finds these 
arguments to be somewhat compelling.  Accordingly, although 
the Board does not usually entertain detailed attempts to re-
litigate criminal and administrative actions conducted years 
earlier during military service, the Board will not consider 
the second Article 15 for drug use in June 1987.  

Nonetheless, even excluding any consideration of a second 
Article 15 for use of marijuana, there remains well 
documented and fully supported punishment for misconduct for 
disrespect to a superior noncommissioned officer, use of 
marijuana, disrespect to a superior commissioned officer, and 
a 255-day AWOL resulting in conviction by special court-
martial, which did support an administrative separation from 
service with a UOTHC discharge, and which supports a finding 
under 38 C.F.R. § 3.12(d)(4) that the appellant was separated 
for willful and persistent misconduct issued under 
dishonorable conditions which serves as a bar to receipt of 
VA pension and compensation benefits.  The offense of AWOL or 
unauthorized absence is considered under military law to be a 
continuing offense at all times during the duration of the 
unauthorized absence.  

The Board finds that the evidence and argument submitted most 
recently in support of the pending appeal is inconsistent 
with the contemporaneous evidence included in the report of 
trial by special court-martial from 1988.  Although the 
appellant and representative argued at the hearing before the 
undersigned that the appellant had a good faith belief that 
he had been separated, or would shortly be separated, from 
service, the stipulation of fact subscribed and sworn before 
the military judge at the special court-martial undisputedly 
stated that the appellant was fully aware that he had not 
been separated from service, and that he remained in an 
unauthorized absence status at all times up until his return 
to the ship.  To the extent that the appellant now argues a 
good faith belief that he had been separated from service at 
the time he departed the ship, that testimony is lacking in 
credibility.  In this regard, the October 1988 letter from 
the Navy Office of Legislative Affairs to the appellant's 
Senator, noting that the appellant had been separated from 
service in June 1987, is clearly in error, and is not 
competent evidence of such separation date.

This case does present a significant degree of extenuation 
and mitigation circumstances which is fully supported by 
other written argument and testimony of the appellant which 
the Board does find to be credible.  It is also supported by 
other evidence on file including copies of a report of 
investigation into multiple allegations of command failures 
and other improprieties aboard the USS Milwaukee at the time 
the appellant was assigned to that ship.  The objective 
evidence on file does reveal that the appellant had an 
excellent to outstanding service record and was a motivated 
young man fully capable of advancement in the naval service.  
It is certainly clear that the appellant and other seaman 
were adversely affected in their attitudes and careers during 
their assignment to the USS Milwaukee at the time in 
question.  In this regard, the Board does find it noteworthy 
that the appellant's only sentence from a 255-day AWOL was 
31 days' confinement and reduction to the lowest enlisted 
grade (he had already been reduced from prior nonjudicial 
punishment).  The sentence could have included a bad conduct 
discharge and up to six months' confinement, given the length 
of AWOL in question, and it seems clear that the military 
judge was swayed by the extenuation and mitigation 
circumstances presented in the sentencing portion of the 
appellant's trial.  It is, however, also clear that the 
problems objectively documented to have occurred aboard the 
USS Milwaukee did not constitute a valid defense to any of 
the appellant's misconduct while assigned to that ship.   

The misconduct objectively documented in this case does 
outweigh the appellant's otherwise good record of military 
performance, and this misconduct cannot be considered a minor 
offense.  The evidence on file does show that the appellant 
knew he remained in an unauthorized absence status, and after 
it became apparent from contacts with the ship that his 
administrative discharge package was not being processed, he 
should have immediately returned to duty within days, rather 
than after many months.  The appellant has argued that he had 
personal responsibility for assisting multiple family members 
during this unauthorized absence, but this argument is not 
compelling.  The appellant's return to duty would have earned 
military pay which could have been used to support these 
family members, and the appellant could have sought hardship 
separation for family responsibilities upon application if 
these responsibilities could have been objectively 
demonstrated.  

At the time the appellant completed his confinement resulting 
from court-martial and was processed for administrative 
separation, he waived his right to a formal discharge Board 
hearing and waived his right to present any matters in 
extenuation and mitigation, efforts which possibly could have 
netted him a general, under than honorable conditions 
discharge, which would not be a bar to VA pension and 
compensation benefits.  The Navy Discharge Review Board 
report on file appears to have been a full and fair 
consideration of the appellant's case (with the possible 
exception of the second drug Article 15), and that agency 
concluded that the appellant's UOTCH discharge 
characterization was proper under all the circumstances.  The 
Board concurs.  There is certainly no objective evidence or 
argument from the appellant, that he was insane, as defined 
by VA, at the time of any of the offenses for which he was 
punished during service 

Because the appellant's bar to VA benefits is based upon 
regulation and not statute, the RO correctly notified the 
appellant that he was entitled to health care for any 
injuries or diseases incurred or aggravated during active 
military service.  Finally, although the Navy Discharge 
Review Board did not grant the appellant an upgrade in his 
discharge characterization, he still has the opportunity to 
attempt such upgrade with the Navy Board for Correction of 
Military Records.  Should the appellant successfully obtain 
an upgrade of his discharge characterization from that agency 
to general, under honorable conditions, VA would be bound by 
that finding.  


ORDER

Inasmuch as the character of the appellant's discharge from 
his sole enlistment is a bar to payment of VA compensation 
and pension benefits, the benefit sought on appeal is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


